Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application CN 2019 10627550.9 filed on 7/12/19.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss claim amendments in a scheduled interview to move the instant application in a Condition for Allowance.  Possible considerations would be to incorporate some or all subject matter deemed allowable.  Furthermore, adding limitations directed towards depth-wise layering is disclosed in prior art TAN et al. (2022-0101090), and would not further allowance if proposed in a potential amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over PORIKLI et al (US Pub. No.: 2022-0222776) in view of CHO et al. (US Pub. No.: 2018-0350110).

As per Claim 1 PORIKLI discloses An apparatus, comprising (Figs. 1-8): a processor to couple to a memory and to (Figs. 1-9 processor 904 memory 902 [0114] [0119]), 
perform down sampling on a frame of an input image to obtain first feature maps (Figs. 1-8 images 238 down sampled – passed to CNN layers – to generate feature map [0086-0088]); perform residual learning to obtain second feature maps (Figs. 1-8 LR at least two feature maps [0053] [0060-0062] [0086-0088] [0093]); and perform up sampling on input second feature maps among the second feature maps to obtain an image of original size of the reconstructed image (Figs. 1-8 up sample  on the feature maps LR [0053-0055] [0060-0065] [0069] to the higher resolution original size [0092-0093] [0096-0097])
PORIKLI does not disclose but CHO discloses input reconstructed image to obtain feature maps of N channels (Figs. 1-6 multi channel system [Abstract] [0049-0050] [0058-0062] [0163]); feature map of N channels (Figs. 1-6 [0049-0050] [0058-0062] [0163]); input first feature map of N channels among the first feature map of N channels (Figs. 1-6 multichannel [0049-0050] [0058-0062] [0163])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include input reconstructed image to obtain feature maps of N channels; input first feature map of N channels among the first feature map of N channels as taught by CHO into the system of PORIKLI because of the benefit taught by CHO to disclose multiple additional processing steps of inverse quantization and transform as well as filtering advancements in an image reconstruction and feature extraction environment whereby PORIKLI is directed towards image reconstruction and feature extraction and would benefit from related additional advancements for components and processing steps to extend and expand upon system capabilities and to aid with output resultant quality.


As per Claim 2 PORIKLI discloses The apparatus according to claim 1, wherein the processor is to perform 
the down sampling on the frame of input image (Figs. 1-8 images 238 down sampled – passed to CNN layers – to generate feature map [0086-0088]) via a first convolutional layer to obtain the first feature maps (Figs. 1-8 CNN layering [0053-0055] [0060-0062] [0086-0088])
PORIKLI does not disclose but CHO discloses input reconstructed image of N channels (Figs. 1-6 multichannel [0049-0050] [0058-0062] [0163]) (The motivation that applied in Claim 1 applies equally to Claim 2)

As per Claim 3 PORIKLI discloses The apparatus according to claim 1, wherein the processor is to perform the residual learning (See said analysis for Claim 1); channels respectively via multiple residual blocks (Figs. 1-8 [0060-0061] features and channels – reconstruction [0096-0098])
PORIKLI does not disclose but CHO discloses the input first feature maps of N channels (Figs. 1-6 multi channel system [Abstract] [0049-0050] [0058-0062] [0163]) (The motivation that applied in Claim 1 applies equally to Claim 3)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over PORIKLI et al (US Pub. No.: 2022-0222776) in view of CHO et al. (US Pub. No.: 2018-0350110), as applied in Claims 1-3, and further in view of WANG et al (US Pub. No: 2015-0016511).

As per Claim 8 PORIKLI discloses The apparatus according to claim 1, wherein 
PORIKLI and CHO do not disclose but WANG discloses the frame of the reconstructed image is an intra frame (Figs. 1-2 reconstruction unit 104 [0026] [0030-0031] [0035-0037] [0082-0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the frame of the reconstructed image is an intra frame as taught by WANG into the system of PORIKLI and CHO because of the benefit taught by WANG to disclose image compression and additional stages in an image reconstruction system that includes transforms and filtering whereby PORIKLI and CHO are both related systems for image reconstruction but do not specifically state the advantage of the reconstructed image is an intra frame as contained in WANG. 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over PORIKLI et al (US Pub. No.: 2022-0222776) in view of CHO et al. (US Pub. No.: 2018-0350110) in view of CHEN et al. (US Pub. No.: 2015-0326886)

As per Claim 9 PORIKLI discloses An apparatus, comprising (See said analysis for Claim 1): a processor to couple to a memory and to (See said analysis for Claim 1), 
perform a convolutional neural network (CNN) filtering on a result of the processing (Figs. 1-8 CNN layers convolutional filtering [Abstract] [0023] [0086-0088] [0092-0094]); and perform filtering and obtain a filtered image of the image as a reconstructed image (Figs. 1-8 CNN layers convolutional filtering [Abstract] [0023] [0058-0062] [0086-0088] [0092-0094]);
perform down sampling on a frame of an input image to obtain first feature maps (See said analysis for Claim 1) perform residual learning to obtain second feature maps (See said analysis for Claim 1); and perform up sampling on input second feature maps among the second feature maps to obtain an image of original size of the reconstructed image (See said analysis for Claim 1)
PORIKLI does not disclose but CHO discloses perform a processing including de-transform and de-quantization processing on a received code stream of an image (Figs. 1-6 inverse quantization and transforming [0106-0108] [0157-0158] [0162] [0169]); perform a sample adaptive offset (SAO) filtering on a result of the CNN filtering (Figs. 1-6 CNN filtering extracting features [0049-0050] [0157-0158] SAO stage [0162] [0169]); and perform loop filtering wherein the CNN filtering is to implement a loop filter function by using an apparatus to (Figs. 1-6 CNN filtering extracting features [0049-0050] and in-loop filtering [0157-0158] [0162] [0169])   (The motivation that applied in Claim 1 applies equally to Claim 9)
PORIKLI does not disclose but CHO discloses input reconstructed image to obtain feature maps of N channels (See said analysis for Claim 1); feature map of N channels (See said analysis for Claim 1); input first feature map of N channels among the first feature map of N channels (See said analysis for Claim 1)
PORIKLI and CHO do not disclose but CHEN discloses an adaptive loop filter (ALF) filtering on a result of the SAO filtering (Figs. 1-2, 5-6, 12-13 [0005] respective and multiple step processing [0055] [0058])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an adaptive loop filter (ALF) filtering on a result of the SAO filtering as taught by CHEN into the system of PORIKLI and CHO because of the benefit taught by CHEN to disclose image reconstruction with further additional filtering advancements and stages in an image reconstruction and feature extraction environment with the use of CNN and machine learning whereby PORIKLI and CHO are directed towards image reconstruction and feature extraction and would benefit from related additional advancements of the improved filtering steps to extend and expand upon system capabilities. 

As per Claim 10 PORIKLI discloses The apparatus according to claim 9, the processor is to (See said analysis for Claim 1): 
PORIKLI and CHO do not disclose but CHEN discloses perform intra prediction on the result of the processing (Figs. 1-2, 5-6, 12-13 [0003-0004] [0057]); perform inter prediction on the result of the ALF filtering according to a motion estimation result and a reference frame (Figs. 1-2, 5-6, 12-13 motion estimation from frame to frame as a reference frame [0003-0004] [0009-0010] ALF and motion estimation [0049-0052] [0057]); and perform motion estimation according to an input video frame and the reference frame, to obtain the motion estimation result and provide the motion estimation result for the inter prediction (Figs. 1-2, 5-6, 12-13 motion estimation from frame to frame as a reference frame and inter prediction [0003-0005] [0010-0013] [0049-0052] [0057]) (The motivation that applied in Claim 9 applies equally to Claim 10).
Allowable Subject Matter
Claims 4-7 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Claims 4-7 is/are allowed.  The following is an examiner’s statement of reasons for allowance:


As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The apparatus according to claim 3, wherein a residual block among the residual blocks comprises: a second convolutional layer configured to perform dimension increasing processing on input first feature maps of N channels to obtain feature maps of M channels, M being greater than N; a third convolutional layer configured to perform dimension reducing processing on the feature maps of M channels from the second convolutional layer to obtain extractable feature maps of N channels; and a fourth convolutional layer configured to perform feature extraction on the extractable feature maps of N channels from the third convolutional layer to obtain first feature maps of N channels or the second feature maps of N channels" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 5 the prior art of record either alone or in reasonable combination fails to teach or suggest “The apparatus according to claim 4, wherein the fourth convolutional layer is a depthwise-separable convolutional layer" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 6 the prior art of record either alone or in reasonable combination fails to teach or suggest “The apparatus according to claim 1, wherein the processor is to perform the up sampling on the input second feature maps of N channels via a fifth convolutional layer and an integration layer, the fifth convolutional layer compressing the input second feature maps of N channels to obtain compressed feature maps of N channels, and the integration layer integrating the compressed feature maps of N channels from the fifth convolutional layer into an image based upon combining the compressed feature maps of N channels into the image to obtain the image of original size of the reconstructed image" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “The apparatus according to claim 1, wherein the processor is to: perform a first calculation to divide the frame of input reconstructed image by a quantization step, and take a result of the first calculation as input for the down-sampling; and perform a second calculation to multiply the image of original size by the quantization step, and take a result of the second calculation as the image of original size" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

For Claim 4, 6-7, the closest prior art of record PORIKLI et al (US Pub. No.: 2022-0222776), alone or in a reasonable combination with additional prior art does not teach said claim limitations as recited herein.  PORIKLI only teaches performing convolutional neural network filtering on a result of the processing, obtaining a filtered image of the image as a reconstructed image, performing down sampling on a frame of an input image to obtain first feature maps, performing residual learning to obtain second feature maps, and performing up sampling on input second feature maps among the second feature maps to obtain an image of original size of the reconstructed image.

As per Claim 5, the limitations are disclosed in TAN et al. (2022-0101090) and would otherwise be rejected but for being dependent on allowable Claim 4. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481